DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
A.  Rejected Claims 1-6 and 11 under 35 U.S.C.102(a)(1) as being anticipated by Moore et al US 20160129300 Al, hereinafter Moore. Claims 7-10 are rejected under 35 U.S.C.103 as being unpatentable over Moore in view of Crowne et al US 20120124739 Al. hereinafter Crowne.
Applicant’s arguments, see page 6, filed 31 December 2020, with respect to the rejection(s) of claim(s) 1-11 under 35 USC 102(a)(1) and 103 with respect to Moore have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Moore in view of Taylor et al US 20160332023 A1, hereinafter Taylor.
B. Claims 12-20 are rejected under 35 U.S.C.103 as being unpatentable over Moore in view of Taylor et al US 20160332023 Al, hereinafter Taylor.
Applicant's arguments filed 31 December 2020 have been fully considered but they are not persuasive. Applicant argues that “Moore discloses an assembly of a cover and mat, however, claims 12, 15 -20 only disclose an exercise mat” (remarks page 7). However, Examiner respectfully disagrees. An exercise mat is still present in Moore, so it still is disclosed. Applicant further argues that the “top layer” is not the same as the “top surface”, but Examiner respectfully disagrees. Because the top layer is horizontal, there must be a top and bottom layer, so Moore still teaches the claimed limitation. Further, Applicant believes that Moore does not teach “configured to comprise at least a first material and a second material, the first material and second material made from different compositions” because the layer cited by Examiner is not the absolute most top layer (remarks page 7). However, Examiner’s .
Applicants remaining arguments are directed towards attacking Moore individually for lacking teachings that were not relied upon by Examiner in the first place. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 6-12, and 15-20 are rejected under 35 U.S.C. 103 as being anticipated by Moore et al US 20160129300 A1, hereinafter Moore, in view of Taylor et al US 20160332023 A1, hereinafter Taylor, or vice versa.
	Re Claim 1, Moore teaches:
	An assembly (at least [0117] “A cover, such as a towel or towel like structure, for at least partially covering an article, such as a mat, is described and disclosed”.) comprising: an exercise mat having a top layer and a bottom layer, the top layer having a first exposed surface (at least Fig. 2A and [0119] “the article may be an exercise mat, such a yoga mat and/or a Pilates mat”.); and 
a yoga towel (at least [0117] “A cover, such as a towel or towel like structure”.) comprising a first surface and second surface (at least [0118] “the cover may comprise a first surface (i.e., an upper surface), a second surface (i.e., a bottom surface), and an article attachment means”.), wherein the first surface of the yoga towel is configured to be coupled to the first exposed surface of the top layer of the exercise mat (at least Fig. 2A and [0118] “the cover may comprise a first surface (i.e., an upper surface), a second surface (i.e., a bottom surface), and an article attachment means”.), and 
wherein a surface area of the first surface of the yoga towel is determined by: (w x l)-s, wherein w is the length of the exercise mat, and l is the width of the exercise mat, and s is equivalent to an area removed from the yoga towel to achieve a desired shape or size (It is noted that the claimed limitations are directed towards broad mathematical formulas of various geometric shapes. The shapes taught by Moore fulfill these formulae in at least Fig. 2A element 201 and [0129] “cover 200 may comprise first surface 201 (which may be a top or an upper surface). In some embodiments, when cover 200 may be in use with article 1700, at least some portions of first surface 201 may be in removable physical contact with user 1900” and [0126] “Cover 200 may cover all of article 1700 (e.g., an exercise mat 1700) except for corners 1702”.).
wherein s is determined as: π. a. b, wherein a and b are rational numbers that are less than half the measurement of w and l respectively (it is noted that π. a. b refers to a curved portion, which is taught by at least Figs. 12A-I element 1213b and [0205] “the curve of third trap-side 1213b may curve into segment of material 1201g”.).
2r-2, wherein r is a rational number that is less than half the measurement of w (it is noted that this area can be any shape, which is taught by at least Figs. 2A and Figs. 12A-I).
2 a.b – π.a.b/4 wherein a and b are rational numbers that are less than half the measurement of w and l respectively (it is noted that π. a. b refers to a curved portion, which is taught by at least Figs. .
Moore does not explicitly teach:
wherein the yoga towel is configured to only mate to the top layer of the exercise mat.
However, Taylor teaches:
wherein the yoga towel is configured to only mate to the top layer of the exercise mat (at least Fig. 1A element 102 and [0028] “an absorbent cover 102 coupled to a mat 104”.).
It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the claimed invention to have modified the exercise mat taught by Moore with the towel only mating the top layer of the mat as taught by Taylor because both are directed towards the same field of endeavor of exercise mats and doing so involves combining a known technique (mating with only the top layer as taught by Taylor) with known device (exercise mat with fasteners taught by Moore) with predictable results. A person having ordinary skill in the art would have been motivated to do so because “the absorbent cover 102 includes attachment mechanisms 116 and 118 positioned adjacent to the second side (side B) 110, and the mat 104 includes attachment mechanisms 120 and 122 positioned adjacent to the first side (side A) 112” (Taylor [0028]).
Vice versa, Re Claim 1, Taylor teaches:
An assembly (at least [Abstract] “A system includes an exercise mat and an absorbent cover for the exercise mat”.) comprising: an exercise mat having a top layer and a bottom layer, the top layer having a first exposed surface (at least Fig. 1B element 104 and [0031] “mat 104 may be a yoga mat, other sports mat, or work pad such as those including closed or open-cell foam, for use during yoga, Pilates, or other sporting exercises or stretches”.); and 
a yoga towel comprising a first surface and second surface, wherein the yoga towel is configured to only mate to the top layer of the exercise mat, and wherein the first surface of the yoga towel is configured to be coupled to the first exposed surface of the top layer of the exercise mat (at least Fig. 1A element 102 and [0028] “The absorbent cover 102 includes a first side (side A 108) and a second side (side B 110). The mat includes 104 a first side (side A 112) and a second side (side B 114). In the illustrated view, the absorbent cover 102 includes attachment mechanisms 116 and 118 positioned adjacent to the second side (side B) 110, and the mat 104 includes attachment mechanisms 120 and 122 positioned adjacent to the first side (side A) 112”.), 
and wherein the total surface area of the first surface of the yoga towel is determined by ( w x l ) - s, wherein w is the width of the exercise mat, and l is the length of the exercise mat, and s is equivalent to an area removed from the yoga towel to achieve a desired shape or size (at least [0032] “The dimensions of the absorbent cover 102 may vary […] the absorbent cover 102 may have dimensions that are larger or smaller than these types of yoga mats and may have dimensions selected to fit other sizes of mats”.). 
Taylor does not explicitly teach:
and wherein s is determined as at least one of: 
π. a. b, wherein a and b are rational numbers that are less than half the measurement of w and l respectively, 
2r2, wherein r is a rational number that is less than half the measurement of w, or 
2 a. b - (π. a. b)/4 , wherein a and b are rational numbers that are less than half the measurement of w and l respectively.
However, Moore teaches:
and wherein s is determined as at least one of: 
π. a. b, wherein a and b are rational numbers that are less than half the measurement of w and l respectively (it is noted that π. a. b refers to a curved portion, which is taught by at least Figs. 12A-I , 
2r2, wherein r is a rational number that is less than half the measurement of w (it is noted that this area can be any shape, which is taught by at least Figs. 2A and Figs. 12A-I), or 
2 a. b - (π. a. b)/4 , wherein a and b are rational numbers that are less than half the measurement of w and l respectively (it is noted that π. a. b refers to a curved portion, which is taught by at least Figs. 12A-I element 1213b and [0205] “the curve of third trap-side 1213b may curve into segment of material 1201g”.).
It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the claimed invention to have modified the exercise mat taught by Taylor with the towel shapes as taught by Moore because both are directed towards the same field of endeavor of exercise mats and doing so involves combining a known technique (utilizing different geometric shapes as taught by Moore) with known device (exercise mat taught by Taylor) with predictable results. A person having ordinary skill in the art would have been motivated to do so because “wherein the article may be a rectangular shape (as viewed from above), the cover may also be a rectangular shape or may be shaped as an octagon” (Moore [0013]).
Re Claim 6, the combination of Moore and Taylor teaches:
The assembly of claim 1 (detailed with respect to claim 1). 
Moore further teaches: wherein the first surface of the yoga towel is coupled to the top surface of the exercise mat by a plurality of fasteners (at least Fig. 6 and [0156] “In some embodiments, means for attaching 550 the at least one segment of material 501 to cover 200 may be selected from one or more of the group comprising: sewn stitching, ultrasonic welding, heat welding, chemical adhesive use, solvent bonding, other mechanical fasteners, and/or the like”.).
Vice versa, Re Claim 6, the combination of Taylor and Moore teaches:
The assembly of claim 1 (detailed with respect to claim 1). 
Taylor further teaches: wherein the first surface of the yoga towel is coupled to the top surface of the exercise mat by a plurality of fasteners (at least Fig. 1A and [0028] “the absorbent cover 102 includes attachment mechanisms 116 and 118 positioned adjacent to the second side (side B) 110, and the mat 104 includes attachment mechanisms 120 and 122 positioned adjacent to the first side (side A) 112. The attachment mechanisms 116 and 118 may be affixed or secured, at least in part to the second side (side B) 110 of the absorbent cover 102 and configured to align with and couple to the attachment mechanisms 120 and 122”.).
Re Claim 7, the combination of Moore and Taylor teaches:
The assembly of claim 6 (detailed with respect to claim 6). 
Moore does not explicitly teach:
wherein at least one of the plurality of fasteners is a hook and loop fastener.
However, Taylor teaches:
wherein at least one of the plurality of fasteners is a hook and loop fastener (at least [0047] “the attachment mechanisms may be formed from a substantially non-absorbent material such as, but not limited to, various forms of hard plastic, stainless steel, aluminum, magnetic materials, hook and loop fabric”.).
It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the claimed invention to have modified the exercise mat taught by Moore with the hook and loop fasteners taught by Taylor because both are directed towards the same field of endeavor of exercise mats and doing so involves combining known prior art elements (hook and loop fasteners taught by Taylor) with known device (exercise mat with fasteners taught by Moore) with predictable results. A person having ordinary skill in the art would have been motivated to do so 
Vice versa, Re Claim 7, the combination of Taylor and Moore teaches:
The assembly of claim 6 (detailed with respect to claim 6). 
Taylor further teaches:
wherein at least one of the plurality of fasteners is a hook and loop fastener (at least [0047] “the attachment mechanisms may be formed from a substantially non-absorbent material such as, but not limited to, various forms of hard plastic, stainless steel, aluminum, magnetic materials, hook and loop fabric”.).
Re Claim 8, the combination of Moore and Taylor teaches:
The assembly of claim 7 (detailed with respect to claim 7). 
Moore does not explicitly teach:
wherein a portion of the hook and loop fastener is coupled to the first surface of the yoga towel, and wherein another portion of the hook and loop fastener is coupled to the top surface of the exercise mat.
However, Taylor teaches:
wherein a portion of the hook and loop fastener is coupled to the first surface of the yoga towel, and wherein another portion of the hook and loop fastener is coupled to the top surface of the exercise mat (at least Figs. 1A-B and [0047] “the attachment mechanisms may be formed from a substantially non-absorbent material such as, but not limited to, various forms of hard plastic, stainless steel, aluminum, magnetic materials, hook and loop fabric”.).
Vice versa, Re Claim 8, the combination of Taylor and Moore teaches:
The assembly of claim 7 (detailed with respect to claim 7). 
Taylor further teaches:
wherein a portion of the hook and loop fastener is coupled to the first surface of the yoga towel, and wherein another portion of the hook and loop fastener is coupled to the top surface of the exercise mat (at least Figs. 1A-B and [0047] “the attachment mechanisms may be formed from a substantially non-absorbent material such as, but not limited to, various forms of hard plastic, stainless steel, aluminum, magnetic materials, hook and loop fabric”.).
Re Claim 9, the combination of Moore and Taylor teaches:
The assembly of claim 7 (detailed with respect to claim 7). 
Moore does not explicitly teach:
wherein the portion of the hook and loop fastener is coupled to the first surface of the yoga towel is a male component of the hook and loop fastener, and wherein the another portion of the hook and loop fastener is coupled to the top surface of the exercise mat is a female component of the hook and loop faster.
However, Taylor teaches:
wherein the portion of the hook and loop fastener is coupled to the first surface of the yoga towel is a male component of the hook and loop fastener, and wherein the another portion of the hook and loop fastener is coupled to the top surface of the exercise mat is a female component of the hook and loop faster (at least [0052] “the male attachment mechanism 502 and the recess 508 of the female attachment mechanism 504”.).
It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the claimed invention to have modified the exercise mat taught by Moore with the hook and loop fasteners taught by Taylor because both are directed towards the same field of endeavor of exercise mats and doing so involves combining known prior art elements (hook and loop fasteners taught by Taylor) with known device (exercise mat with fasteners taught by Moore) with predictable results. A person having ordinary skill in the art would have been motivated to do so 
Vice versa, Re Claim 9, the combination of Taylor and Moore teaches:
The assembly of claim 7 (detailed with respect to claim 7). 
Taylor further teaches:
wherein the portion of the hook and loop fastener is coupled to the first surface of the yoga towel is a male component of the hook and loop fastener, and wherein the another portion of the hook and loop fastener is coupled to the top surface of the exercise mat is a female component of the hook and loop faster (at least [0052] “the male attachment mechanism 502 and the recess 508 of the female attachment mechanism 504”.).
Re Claim 10, the combination of Moore and Taylor teaches:
The assembly of claim 7 (detailed with respect to claim 7). 
Moore does not explicitly teach:
wherein the portion of the hook and loop fastener is coupled to the first surface of the yoga towel is a female component of the hook and loop fastener, and wherein the another portion of the hook and loop fastener is coupled to the top surface of the exercise mat is a male component of the hook and loop faster
However, Taylor further teaches:
wherein the portion of the hook and loop fastener is coupled to the first surface of the yoga towel is a female component of the hook and loop fastener, and wherein the another portion of the hook and loop fastener is coupled to the top surface of the exercise mat is a male component of the hook and loop faster (at least [0052] “the male attachment mechanism 502 and the recess 508 of the female attachment mechanism 504”.).

Vice versa, Re Claim 10, the combination of Taylor and Moore teaches:
The assembly of claim 7 (detailed with respect to claim 7). 
Taylor further teaches:
wherein the portion of the hook and loop fastener is coupled to the first surface of the yoga towel is a female component of the hook and loop fastener, and wherein the another portion of the hook and loop fastener is coupled to the top surface of the exercise mat is a male component of the hook and loop faster (at least [0052] “the male attachment mechanism 502 and the recess 508 of the female attachment mechanism 504”.).
Re Claim 11, the combination of Moore and Taylor teaches:
The assembly of claim 1 (detailed with respect to claim 1). 
Moore further teaches: wherein each corner of the yoga towel is at least one of chamfered. scalloped, or fileted (at least Fig. 2A and [0126] “Cover 200 may cover all of article 1700 (e.g., an exercise mat 1700) except for corners 1702”).
Vice versa, Re Claim 11, the combination of Taylor and Moore teaches:
The assembly of claim 1 (detailed with respect to claim 1). 
Taylor does not explicitly teach:
wherein each corner of the yoga towel is at least one of chamfered. scalloped, or fileted.
However, Moore teaches: 
wherein each corner of the yoga towel is at least one of chamfered. scalloped, or fileted (at least Fig. 2A and [0126] “Cover 200 may cover all of article 1700 (e.g., an exercise mat 1700) except for corners 1702”).
It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the claimed invention to have modified the exercise mat taught by Taylor with the towel shapes as taught by Moore because both are directed towards the same field of endeavor of exercise mats and doing so involves combining a known technique (utilizing different geometric shapes as taught by Moore) with known device (exercise mat taught by Taylor) with predictable results. A person having ordinary skill in the art would have been motivated to do so because “wherein the article may be a rectangular shape (as viewed from above), the cover may also be a rectangular shape or may be shaped as an octagon” (Moore [0013]).
Re Claim 12, Moore teaches:
An exercise mat comprising: a bottom layer providing traction when placed in contact with a surface (at least Fig. 3B); and a top layer coupled on top of the bottom layer (at least [0119] “at least one external surface of the article (e.g., a top external surface)”.),
wherein the top layer is configured to comprise at least a first material (at least Fig. 5 element 502) and a second material (at least Fig. 5 element 1700),
the first and second materials are made of different compositions (at least Fig. 5 and [0183] “In some embodiments, anti-slip means 901 may be attached to (e.g. adhered to) exterior surface 502. In some embodiments, anti-slip means 901 may comprise at least one region of tacky material attached to exterior surface 502 of segment of material 501. In some embodiments, tacky materials may be selected  
Moore does not explicitly teach:
wherein at least a portion of the top layer comprises a water resistant surface.
However, Taylor teaches:
wherein at least a portion of the top layer comprises a water resistant surface (at least [0031] “In the illustrated example of FIG. 1B, the absorbent cover 102 may be coupled to the surface of side A 112 of the mat 104, which may be impermeable to water”.).
It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the claimed invention to have modified the exercise mat taught by Moore with water impermeability taught by Taylor because both are directed towards the same field of endeavor of exercise mats and doing so involves combining known prior art elements (water impermeable surface taught by Taylor) with known device (exercise mat with fasteners taught by Moore) with predictable results. A person having ordinary skill in the art would have been motivated to do so because it preserves longevity of the mat.
Vice versa, Re Claim 12, Taylor teaches:
An exercise mat (at least [Abstract] “A system includes an exercise mat and an absorbent cover for the exercise mat”.) comprising: a bottom layer providing traction when placed in contact with a surface; and a top layer coupled on top of the bottom layer (at least Fig. 1B element 104 and [0031] “mat 104 may be a yoga mat, other sports mat, or work pad such as those including closed or open-cell foam, for use during yoga, Pilates, or other sporting exercises or stretches”.),
wherein at least a portion of the top layer comprises a water resistant surface (at least [0031] “In the illustrated example of FIG. 1B, the absorbent cover 102 may be coupled to the surface of side A 112 of the mat 104, which may be impermeable to water”.).

wherein the top layer is configured to comprise at least a first material and a second material,
the first and second materials are made of different compositions. 
However, Moore teaches:
wherein the top layer is configured to comprise at least a first material (at least Fig. 5 element 502) and a second material (at least Fig. 5 element 1700),
the first and second materials are made of different compositions (at least Fig. 5 and [0183] “In some embodiments, anti-slip means 901 may be attached to (e.g. adhered to) exterior surface 502. In some embodiments, anti-slip means 901 may comprise at least one region of tacky material attached to exterior surface 502 of segment of material 501. In some embodiments, tacky materials may be selected from one or more elastomeric materials such as silicones, rubbers, soft durometer plastics, and/or the like”.). 
It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the claimed invention to have modified the exercise mat taught by Taylor with the material taught by Moore because both are directed towards the same field of endeavor of exercise mats and doing so involves combining known prior art elements (different material compositions taught by Moore) with known device (exercise mat with fasteners taught by Taylor) with predictable results. A person having ordinary skill in the art would have been motivated to do so because it provides comfort.
Re Claim 15, the combination of Moore and Taylor teaches:
The exercise mat of claim 12 (detailed with respect to claim 12). 
Moore further teaches:
wherein the first material comprises a thermoplastic elastomer, polyurethane, cork, or any combination thereof (at least Fig. 5 and [0183] “In some embodiments, anti-slip means 901 may be attached to (e.g. adhered to) exterior surface 502. In some embodiments, anti-slip means 901 may elastomeric materials such as silicones, rubbers, soft durometer plastics, and/or the like”.).
Vice versa, Re Claim 15, the combination of Taylor and Moore teaches:
The exercise mat of claim 12 (detailed with respect to claim 12). 
Taylor further teaches:
wherein the first material comprises a thermoplastic elastomer, polyurethane, cork, or any combination thereof ([0037] “polyvinyl chloride (PVC) foam, nibber, cork, polyurethane, latex, other material, or any combination of suitable materials”.).
Re Claim 16, the combination of Moore and Taylor teaches:
The exercise mat of claim 15 (detailed with respect to claim 15). 
Moore further teaches:
wherein the second material comprises natural rubber, synthetic rubber, or a combination thereof (at least [0151] “The fabric material may be natural, synthetic, and/or a blend of natural and synthetic fabrics. Natural fabrics may comprise cottons, silks, linens, hemps, natural leathers, and/or natural rubbers (with or without latex)”.).
Vice versa, Re Claim 16, the combination of Taylor and Moore teaches:
The exercise mat of claim 15 (detailed with respect to claim 15). 
Taylor does not explicitly teach:
wherein the second material comprises natural rubber, synthetic rubber, or a combination thereof.
However, Moore further teaches:
wherein the second material comprises natural rubber, synthetic rubber, or a combination thereof (at least [0151] “The fabric material may be natural, synthetic, and/or a blend of natural and natural rubbers (with or without latex)”.).
It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the claimed invention to have modified the exercise mat taught by Taylor with the material taught by Moore because both are directed towards the same field of endeavor of exercise mats and doing so involves combining known prior art elements (rubber material taught by Moore) with known device (exercise mat with fasteners taught by Taylor) with predictable results. A person having ordinary skill in the art would have been motivated to do so because it provides comfort.
Re Claim 17, the combination of Moore and Taylor teaches:
The exercise mat of claim 12 (detailed with respect to claim 12). 
Moore further teaches:
wherein the top layer is embedded proximally into the bottom layer (at least Figs. 2A-2C).
Vice versa, Re Claim 17, the combination of Taylor and Moore teaches:
The exercise mat of claim 12 (detailed with respect to claim 12). 
Taylor does not explicitly teach:
wherein the top layer is embedded proximally into the bottom layer
However, Moore further teaches:
wherein the top layer is embedded proximally into the bottom layer (at least Figs. 2A-2C).
It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the claimed invention to have modified the exercise mat taught by Taylor with the material taught by Moore because both are directed towards the same field of endeavor of exercise mats and doing so involves combining known prior art elements (different material compositions taught by Moore) with known device (exercise mat with fasteners taught by Taylor) with predictable results. A person having ordinary skill in the art would have been motivated to do so because it provides comfort.
Re Claim 18, the combination of Moore and Taylor teaches:
The exercise mat of claim 12 (detailed with respect to claim 12). 
Moore further teaches:
wherein the top layer is configured to provide a surface to a user for exercising (at least Figs. 2A-2C).
Vice versa, Re Claim 18, the combination of Taylor and Moore teaches:
The exercise mat of claim 12 (detailed with respect to claim 12). 
Taylor further teaches:
wherein the top layer is configured to provide a surface to a user for exercising (at least [0031] “the mat 104 may be a yoga mat, other sports mat, or work pad such as those including closed or open-cell foam, for use during yoga, Pilates, or other sporting exercises or stretches.”.).
Re Claim 19, the combination of Moore and Taylor teaches:
The exercise mat of claim 12 (detailed with respect to claim 12). 
Moore further teaches:
wherein the exercise mat can be coupled to a yoga towel using a plurality of fasteners (at least Fig. 2A element 201 and [0129] “cover 200 may comprise first surface 201 (which may be a top or an upper surface). In some embodiments, when cover 200 may be in use with article 1700, at least some portions of first surface 201 may be in removable physical contact with user 1900” and at least [0118] “the cover may comprise a first surface (i.e., an upper surface), a second surface (i.e., a bottom surface), and an article attachment means”.).
Vice versa, Re Claim 19, the combination of Taylor and Moore teaches:
The exercise mat of claim 12 (detailed with respect to claim 12). 
Taylor further teaches:
wherein the exercise mat can be coupled to a yoga towel using a plurality of fasteners (at least Fig. 1A and [0028] “the absorbent cover 102 includes attachment mechanisms 116 and 118 positioned adjacent to the second side (side B) 110, and the mat 104 includes attachment mechanisms 120 and 122 positioned adjacent to the first side (side A) 112. The attachment mechanisms 116 and 118 may be affixed or secured, at least in part to the second side (side B) 110 of the absorbent cover 102 and configured to align with and couple to the attachment mechanisms 120 and 122”.).
Re Claim 20, the combination of Moore and Taylor teaches:
The exercise mat of claim 18 (detailed with respect to claim 18). 
Moore does not explicitly teach:
wherein the plurality of fastener includes a hook and loop based fastener.
However, Taylor teaches:
wherein the plurality of fastener includes a hook and loop based fastener (at least [0027] “Examples of attachment mechanisms may include, but are not limited to, riveted snaps, riveted magnetic snaps, sewn buttons, sewn snaps, sewn magnetic snaps, hook and eye fabric, magnetic strips, metal/magnet rivets, zippers, other elements, or any combination thereof”.).
It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the claimed invention to have modified the exercise mat taught by Moore with the hook and loop fasteners taught by Taylor because both are directed towards the same field of endeavor of exercise mats and doing so involves combining known prior art elements (hook and loop fasteners taught by Taylor) with known device (exercise mat with fasteners taught by Moore) with predictable results. A person having ordinary skill in the art would have been motivated to do so because “The attachment mechanisms on the absorbent cover may engage corresponding attachment mechanisms associated with the mat to releasably secure the cover to the mat” (Taylor [0027]).
Vice versa, Re Claim 20, the combination of Taylor and Moore teaches:
The exercise mat of claim 18 (detailed with respect to claim 18). 
Taylor further teaches:
wherein the plurality of fastener includes a hook and loop based fastener (at least [0027] “Examples of attachment mechanisms may include, but are not limited to, riveted snaps, riveted magnetic snaps, sewn buttons, sewn snaps, sewn magnetic snaps, hook and eye fabric, magnetic strips, metal/magnet rivets, zippers, other elements, or any combination thereof”.).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE SUN whose telephone number is (571)270-7221.  The examiner can normally be reached on M-F 7:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GEORGE SUN/Examiner, Art Unit 3673    
/NICHOLAS F POLITO/Primary Examiner, Art Unit 3619                                                                                                                                                                                                        2/16/2021